United States Court of Appeals
               for the district of columbia circuit




                                 
                   Division for the Purpose of
                 Appointing Independent Counsels

           Ethics in Government Act of 1978, As Amended

                                 
In re:         Alphonso Michael (Mike) Espy            Division No. 94-2

Before:   Sentelle, Presiding, and Butzner and Fay, Senior Circuit Judges.


                            O R D E R

     Upon consideration of the Office of Independent Counsel's Application for Referral of a
Related Matter Pursuant to 28 U.S.C.  594(e), filed under seal on May 28, 1998, the Opposition
of the United States to the Application for Referral, and the Reply of the Independent Counsel in
Support of the Application,  it is hereby
     ORDERED that the application for the referral of a related matter is denied for the
reasons set forth in the accompanying opinion.  It is
     FURTHER ORDERED that the underlying filings of the Independent Counsel and the
Attorney General, referenced above, remain under seal.
                                        Per Curiam
                                        For the Court:
                                        Mark J. Langer, Clerk
                                   by   Marilyn R. Sargent
                                        Chief Deputy Clerk


Filed on June 12, 1998